Per Curiam.
Respondent was admitted to practice by this Court in 2005. His last known address is in New Jersey.
On June 12, 2007, respondent pleaded guilty to manslaughter in the first degree in Connecticut, a felony in that state (see Conn Gen Stat § 53a-55 [a] [1]). Pursuant to Judiciary Law § 90 (4) (a) and (e), an attorney convicted of a criminal offense in another state which is classified as a felony in that state and which, if committed in New York, would constitute a felony in New York, shall cease to be an attorney and counselor-at-law. Respondent’s criminal offense would have constituted a felony in New York (see Penal Law § 125.20 [1]) and his plea of guilty was equivalent to a conviction for attorney discipline purposes (see e.g. Matter of Gulkin, 295 AD2d 803 [2002]).
We therefore grant petitioner’s motion to strike respondent’s name from the roll of attorneys, effective immediately. Respondent has not replied to or otherwise appeared on the motion.
*632Cardona, EJ., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).